Citation Nr: 1135530	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-29 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse.  

2.  Entitlement to service connection for a neck disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a head injury and/or traumatic brain injury.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of an abdominal hernia and retained surgical clip associated with the service-connected disability of total abdominal hysterectomy and bilateral salpingo-oopherectomy.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a thyroidectomy surgery.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to February 1975 in the United States Air Force and from March 1977 to March 1979 in the United States Navy.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2005 and April 2008 decisions rendered by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  In the December 2005 decision, the RO, in pertinent part, denied service connection for mitral valve prolapse.  In addition, it denied a claim of entitlement to service connection for a head injury.  In the April 2008 decision, the RO denied entitlement to service connection for a neck disability, denied reopening service connection for a head injury and/or traumatic brain injury, and denied VA compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of an abdominal hernia and retained surgical clip.  In a July 2010 supplemental statement of the case, the RO appears to have reopened but continued the denial of the claim for service connection for a head injury and/or traumatic brain injury.  Those facts notwithstanding, the preliminary question of whether new and material evidence has been presented to reopen a previously denied claim is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


In January 2010, the Veteran testified at a hearing at the RO.  In April 2011, she testified at a hearing in Washington, D.C. before the undersigned.  Transcripts of the proceedings are of record.  

During the hearing before the undersigned, the appellant raised the issue of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder.  These issues have not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a thyroidectomy surgery is addressed in the Remand portion of the decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A disability manifested by mitral valve prolapse was not shown in service, nor is there probative evidence of any current heart disability that may be attributable to such service.  

2.  A neck disability was not shown in service, and while the Veteran has a current neck disability, the weight of the probative evidence is against a finding linking it to an injury sustained during the Veteran's first period of active duty service.  

3.  In a December 2005, the RO denied a claim seeking entitlement to service connection for a head injury.  The Veteran did not appeal that decision.  Evidence received since the December 2005 relates to an unestablished fact necessary to grant the claim and is new and material.  

4.  The weight of the competent and probative evidence does not show that current residuals of a head injury and/or traumatic brain injury are due to an injury sustained during active service.  

5.  An October 2006 surgery for a total abdominal hysterectomy with bilateral salpingo-oopherectomy was not conducted at a VA facility.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disability manifested by mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154; 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307 (2010).  

2.  The criteria for service connection for a heart disability manifested by mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154; 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307 (2010).  

3.  The criteria to reopen service connection for a head injury and/or traumatic brain injury have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).  

4.  The criteria for service connection for a head injury and/or traumatic brain injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154; 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307 (2010).  

5.  Compensation under 38 U.S.C.A. § 1151 for residuals of an abdominal hernia and retained surgical clip associated with the service-connected disability of total abdominal hysterectomy and bilateral salpingo-oopherectomy is precluded as a matter of law.  38 U.S.C.A. §§ 1151, 1701 (West 2002); 38 C.F.R. § 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in July 2005 and February 2007.  In addition, the February 2007 letter provided the criteria for claims for compensation under 38 U.S.C.A. § 1151.  Moreover, the letter advised her of the criteria to reopen claims based on the submission of new and material evidence.  She was also advised, generally, of the basis of the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

The Board also concludes VA's duty to assist has been satisfied.  The RO has obtained service treatment records and identified private and VA outpatient treatment records.  Of note, the RO attempted to verify details concerning a car accident that allegedly occurred in 1975.  It contacted the service department and also contacted the local police department in an attempt to verify details of the claimed accident.  Unfortunately, neither effort was successful.  No other records have been identified as being potentially relevant to the claim on appeal.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Here, the Veteran underwent VA examinations in July and December 2009 and April 2010.  These examinations provided findings documenting the Veteran's current disability, included a review of the Veteran's history and of her claims file, and contained opinions pertinent to the claims on appeal.  As such, the Board finds that they are adequate for decisional purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  She was not provided an examination in connection with the claim for a heart disability manifested by mitral valve prolapse.  However, as discussed herein, the weight of the evidence does not reveal that she had a heart condition during service or that a current heart disability is related to such service.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.


II.  Service Connection Claims

The Veteran seeks entitlement to service connection for mitral valve prolapse and for residuals of a neck injury.  As to the claim for mitral valve prolapse, she contends that she was told by her physician that she had mitral valve prolapse prior to entering active duty service and that she should have been discharged as a result of the condition.  (See VA Form 21-4138 submitted in November 2004.)  Regarding the claim for a neck injury, she contends that she sustained a neck injury as a result of a car accident in 1975, during her first period of active duty service.  (See 2011 Transcript at 7.)

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

For certain chronic disorders, such as arthritis, cardiovascular-renal disease or myocarditis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).   

The Board has considered the Veteran's testimony and other statements and evidence of record, but finds, however, that the preponderance of the evidence is against the claims.  First, as to the claim for mitral valve prolapse, the service treatment records do not show complaints or treatment for such during either of her periods of active duty service.  For instance, clinical evaluation of the heart during service separation in 1975 was normal.  An electrocardiogram performed in February 1977 showed a few premature atrial contractions and minor repolarization but instead was interpreted as being within normal limits.  Significantly, it did not show mitral valve prolapse or any related complications.  During her discharge examination in February 1979, she did not report any heart-related concerns and she was found to be fit and ready for discharge.  

For several years following discharge from service the record is silent for any findings of a heart condition manifested by mitral valve prolapse.  Rather, an electrocardiogram in September 1986 was normal.  When she entered VA treatment in October 2003, a physical examination did not note any heart problems.  

Current VA outpatient treatment records show reports of chest pain and palpatations.  For instance, during an August 2006 cardiology consultation the Veteran reported a history of severe, repeat brain injuries, a history of chest pain and mitral valve prolapse, chest pain, lightheadedness, and chest pain.  After wearing a Holter monitor for 24 hours, no heart disability was diagnosed.  Nevertheless, she was prescribed nitroglycerin tablets for any episodes of chest pain.  In 2009, she underwent further testing with a 24-hour Holter monitor following complaints of difficulty breathing; again, however, the results did not reveal evidence of a cardiac disability.  Rather, the interpreting physician only described "insignificant atrial and ventricular ectopy."  

Significantly, as shown above, the contemporaneous treatment records do not show that the Veteran has a heart disability that is related to an event or injury sustained during active duty service.  There is no competent evidence of heart or valve disease during service and no competent evidnece of any link between current disability and service.  For these reasons, the claim for service connection for mitral valve prolapse must be denied.  

In reaching this conclusion, the Board notes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995). Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of her testimony before the Board and her correspondence to VA.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a lay person is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case the Board has considered the Veteran's account of her symptoms during and after service but the competent and uncontroverted medical evidence of record shows that she did not have a mitral valve prolapsed during service nor symptoms of such during service and she has presented no competent evidence linking a current cardiovascular disability manifested by a mitral valve prolapsed to her military service.  

Turning to the claim for service connection for a neck disability, although the Veteran claims that she injured her neck in a car accident during service, the official service department records do not reveal evidence of a car accident during service.  As noted above, the RO contacted the local police department to obtain an accident report and was unsuccessful.  In addition, the RO contacted the National Personnel Records Center for evidence of any line of duty determination but no records were found.  

Similarly, the service treatment records, which are of record, do not reveal evidence of a neck disability upon discharge from her first period of active duty in 1975.  In addition, when commencing her second period of active duty service in 1977, no neck disability was reported or found on examination.  This lack of documentation of complaints pertaining to neck at the time of her discharge in 1975 and reentry in 1977 suggest that she did sustain a chronic neck disability during her first period of active service.  

The Board acknowledges the Veteran's testimony regarding the car accident as well as her submission of a photograph purporting to show the severity of the accident; however, the testimony and the evidence is afforded less probative weight than the service department records which do not document the accident.  Furthermore, even if such an accident took place, the evidence does not show any resulting neck complaints or disability during her first period of active service or any complaints or treatment pertaining to her neck during her second period of active service.  

Rather, the weight of the evidence reveals that a neck disability was not shown until many years following discharge from service.  Significantly, the records show that the Veteran had a severe injury in 2002 at a Boy Scout camp that resulted in current neck/cervical spine impairment.  

In addition, on VA examination in December 2009 she was found to have degenerative disc disease of the cervical spine, however, a VA examiner opined that the medical evidence revealed a "clear onset" following the injury at a Boy Scout camp in 2002.  Other than the Veteran's unsubstantiated lay testimony, she has not provided or referenced any medical evidence linking a current neck disability to an incident or injury in service to include her automobile accident.  
In sum, the weight of the probative evidence is against the claims for service connection for mitral valve prolaspe and residuals of a neck injury.  Since the preponderance of the evidence is against the claims for service connection, there is no reasonable doubt to resolve in the Veteran's favor, and her claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

III.  Head Injury and/or Traumatic Brain Injury

In April 2004 the Veteran filed a claim seeking service connection for, among others, residuals of a head injury.  She reported that she sustained a head injury as a result of a car accident.  She stated the car accident occurred in February 1975 in Minot, North Dakota.  In January 2005, the RO contacted the Minot, North Dakota Police Department in an effort to obtain any police report.  The Police Department indicated that they could not find any record.  In February 2005, the Veteran submitted a photograph of a car, purportedly damaged in the 1975 accident.  Later, the RO contacted the service department for any hospital records showing treatment following the car accident.  No additional records were supplied.  Thereafter, the Veteran submitted various personnel records, none of which confirmed a hospitalization in February 1975.  

Post-service records were submitted.  They include the Veteran's reports of a car accident in service and also of a head injury in 2002 at a Boy Scout camp.  

In December 2005, the RO denied the claim.  The RO conceded that the Veteran was likely involved in a car accident in service.  The RO found, however, that the service treatment records did not show evidence that it resulted in a head injury and that current memory problems and personality changes were the result of the 2002 head injury.  The Veteran was notified of that decision and filed a notice of disagreement to other issued addressed in the decision.  No notice of disagreement was filed as to the denial of service connection for a head injury.  As such, the decision as to the claim is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

In January 2007, the Veteran filed informal claims again seeking service connection for residuals of a head injury and/or traumatic brain injury.  

Although the December 2005 decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the unestablished facts necessary to substantiate the claim would be evidence that the Veteran sustained a head injury or traumatic brain injury during her first period of active duty service or evidence linking a current head or brain injury disability to service.  

Evidence received since the December 2005 decision includes numerous VA and private treatment records and the Veteran's testimony before hearings at the RO and the Board.  As regards the Veteran's hearing testimony, during the 2011 hearing the Veteran testified as to the nature of the car accident in service and the post-service injury at the Boy Scout camp.  As to the in-service injury, she reported that she injured her tail bone and head.  She stated that she had headaches following the accident, sought treatment, but all the records were gone.  (See 2011 Transcript at 9.)  Despite the headaches, she reported that she was able to serve a second period of active duty service in the Navy.  She indicated that the 2002 head injury was the "kicker" and caused many residual problems.  

Before detailing the other evidence of record, the Board finds that new and material evidence has been received.  The evidence, highlighted above, provides greater detail concerning the in-service motor vehicle accident, the symptoms the Veteran experienced following the accident, and symptoms since service.  

While the evidence submitted does not include objective medical evidence linking a current head or traumatic brain injury disability to service, the Court has emphasized that the law does not require new and material evidence as to each unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Therefore, the Veteran has submitted new and material evidence sufficient to reopen the claim.

Having reopened the claim, the Board has considered whether service connection for a head injury and/or traumatic brain injury is warranted.  The Board finds, however, that the preponderance of the evidence is against the claim.  

Here, even though the Veteran has provided additional detail concerning the in-service car accident, the fact remains that the service treatment records are silent for any complaints of residuals of a head injury, let alone findings of any traumatic brain injury.  The Board finds it significant that no residuals were reported by the Veteran or found on separation from the Veteran's first period of active duty service, and that none were noted during her second period of service.  

Moreover, the records in the years following discharge from the second period of active duty do not show a disability manifested by traumatic brain injury.  Rather, it is not until after 2002 when the Veteran reported significant symptoms that she believed were associated with the head injuries.  Even so, the weight of the medical evidence does not show a current traumatic brain injury disability, let alone one that is related to an injury sustained during her first period of active duty service.  For instance, a neurologic consultation in March 2004 did not reveal any current neurologic disabilities.  An MRI of the brain in May 2004 was normal.  A VA neurology report dated in December 2006 also noted that while the Veteran complained of "stroke" and "tbi" there "was no evidence of either."  Rather, the examiner believed that current complaints were either somatization or malingering.  An MRI in February 2010 was also normal.  A VA traumatic brain injury examination in April 2010 noted that the Veteran's reports regarding the severity of headaches were "histrionic in nature."  In observing the Veteran's gait, the examiner noted that she stands with a cane and wobbles about but when the examiner was answering his phone, she stood with no imbalance at all.  Other reported symptoms were not associated with any brain injury.  Rather, the examiner found no evidence of a current traumatic brain injury.  

In addition, other than the Veteran's unsubstantiated lay assertions, no physician has linked any current head injury and/or traumatic brain injury residuals to the Veteran's service.  Her testimony before the undersigned was difficult to follow, and generally, not credible in light of the lack of complaints or treatment for problems associated with an alleged head injury prior to the injury sustained at the Boy Scout Camp.  See Dalton.  In sum, the Board finds that the preponderance of the evidence is against the claim, and, accordingly, it must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  


IV.  Compensation under 38 U.S.C.A. § 1151 for residuals of an abdominal hernia and retained surgical clip

The Veteran contends that an October 2006 surgery for a hysterectomy resulted in numerous residuals including retained surgical clips, and an abdominal hernia.  (2010 Transcript at 11.)  Of record is an October 2006 surgical report.  The report details that the Veteran underwent a total abdominal hysterectomy with bilateral salpingo-oopherectomy.  The report indicates that the surgery was performed by attending surgeon, J. T., M.D. at Mount Carmel Hospital in Waterville, Ohio.   

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

 (B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (West 2002).

The words "Department facility" are defined as (A) facilities over which the Secretary has direct jurisdiction; (B) Government facilities for which the Secretary contracts; and (C) public or private facilities at which the Secretary provides recreational activities for patients receiving care.  

38 U.S.C.A. § 1701(3)(A)  

Here, the record does not show that the surgical procedure conducted in October 2006 was conducted at a Department facility.  In addition, the record does not show that VA contracted with the private facility to have the procedure performed.  Thus, even assuming the Veteran has additional disability as alleged, VA compensation benefits are not payable.  Here, the law is dispositive, and VA is bound by the statutes enacted by Congress.  38 U.S.C.A. § 7104(c). The appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for mitral valve prolapse is denied.  

Entitlement to service connection for a neck disability is denied.  

New and material evidence has been received to reopen a claim of entitlement to service connection for a head injury and/or traumatic brain injury.  

Service connection for a head injury and/or traumatic brain injury is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of an abdominal hernia and retained surgical clip associated with the service-connected disability of total abdominal hysterectomy and bilateral salpingo-oopherectomy is denied.  



REMAND

In the April 2008 decision, the RO denied VA compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a thyroidectomy.  In May 2008, the Veteran filed a notice of disagreement with the RO's decision.  The Board notes that after a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The appellant is advised, however, that VA compensation benefits pursuant to 38 U.S.C.A. § 1151 are available in cases where an appellant has additional disability that was caused by VA hospital care, medical or surgical treatment, or examination.  The Veteran has made very vague and confusing allegations concerning the nature of her claim.  Nevertheless, during the hearing before RO personnel in January 2010, she states that the surgical procedure took place at the University of Cincinnati Hospital, a private, non-VA facility.  Thus, while the Board must remand this matter for procedural reasons, the appellant should, on remand, clarify her contentions with respect to the claim.  

Accordingly, this matter is REMANDED for the following action:

The RO/AMC should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a thyroidectomy. 

This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


